Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12, 15-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10976278. Although the claims at issue are not identical, they are not patentably distinct from each other because the species contains the genus.
10976278
17190294
   1.  A portable electronic device, comprising: a housing;  a processor;  a 
display assembly in communication with the processor and overlaid by a 
protective cover, the display assembly comprising: a touch detection system, 
comprising: a capacitance detector to provide a first signal to the processor 
based at least partially on a change in capacitance associated with a touch 
event at the protective cover;  an applied force detector to provide a second 
signal to the processor based at least partially on an amount and a location of 
a force applied to the protective cover associated with the touch event;  a 
first environmental sensor;  and a second environmental sensor, wherein the 
processor, in response to the second environmental sensor detecting an amount 
of atmospheric pressure present at the housing that is less than or equal to a 

on the first signal and the second signal;  and adjusts a state of the first 
environmental sensor.

a touch detection system configured to: detect a touch event on the display 
assembly;  and detect a moisture event;  an environmental sensor;  an 
atmospheric pressure sensor;  and a processor configured to: determine a 
location of the touch event on the display assembly according to a wet mode and 
adjust a state of the environmental sensor in response to the touch detection 
system detecting the moisture event and the atmospheric pressure sensor 
detecting an amount of pressure that is greater than or equal to a threshold;  
and determine a location of the touch event on the display assembly according 
to a dry mode in response to the atmospheric pressure sensor detecting the 


processor disposed in the cavity;  a touch display unit, comprising: a cover 
layer;  a force detection component to determine an occurrence of a touch input 
based on a force applied to the cover layer;  a capacitance detection component 
to determine the occurrence of the touch input based on a variance in 
capacitance at the cover layer;  a display layer to present a user interface 
that includes at least a first icon and a second icon defined by a first 
arrangement, the processor determining whether the first icon or the second 
icon is selected by the touch input based on a position of the touch input 
determined by the capacitance detection component;  and a sensor to provide a 
signal to the processor based on a threshold being exceeded due to a detected 
moisture event;  wherein the processor, in response to the signal: determines 
whether the first icon or the second icon is selected by the touch input based 
on the position of the touch input determined by the capacitance detection 
component and the force detection component;  and adjusts a state of at least 
one of an acoustic detection unit of the electronic device or an ambient light 
detector of the electronic device. 

8.  A portable electronic device, comprising: a housing;  a touch display 
assembly, comprising: a cover layer;  a touch detection system configured to: 
detect a touch event on the display assembly;  and detect a moisture event;  
and a display layer to present a user interface that includes at least a first 
icon and a second icon defined by an arrangement;  an environmental sensor to 
detect the moisture even based on a threshold being exceeded;  and a processor 
configured to: determine whether the first icon or the second icon is selected 
by the touch input according to a first mode;  and determine whether the first 
icon or the second icon is selected by the touch input according to a second 
mode and adjust a state of at least one of an acoustic detection unit of the 
electronic device or an ambient light detector of the electronic device in 
response to the touch detection system detecting the moisture event and the 
environmental sensor detecting the moisture event.

display;  a cover layer overlying the display;  a force input detection 
component to detect an amount of force associated with a touch input on the 
cover layer;  a touch input detection component to determine a position of the 
touch input based on a measured electrical capacitance value;  an acoustic 
feedback unit to emit an acoustic sound effect;  an acoustic detection unit to 
detect a sound parameter of the emitted acoustic sound effect;  and a processor 
to: determine an occurrence of a moisture event based at least in part on the 
detected sound parameter;  and in response to the occurrence of the moisture 
event, determine the position of the touch input based on the measured 
electrical capacitance value and the amount of force detected by the force 
input detection component. 
15.  An electronic device comprising: a touchscreen unit, comprising;  a 
display;  a cover layer overlying the display;  and a touch detection system;  
an acoustic feedback unit to emit an acoustic sound effect;  an acoustic 
detection unit to detect a sound parameter of the emitted acoustic sound 
effect;  and a processor to: determine a location of the touch event on the 
touchscreen unit using the touch detection system and according to a dry mode;  
and determine a location of the touch event on the touchscreen unit using the 
touch detection system and according to a wet mode in response to a detection 
of a moisture event based at least in part on the detected sound parameter.
2.  The portable electronic device of claim 1, wherein the second 
environmental sensor detects an occurrence of a moisture event based at least 
partially on the amount of atmospheric pressure detected. 
 
    3.  The portable electronic device of claim 1, wherein the display assembly 
is capable of presenting a user interface that includes at least a first icon 
and a second icon that are defined by a first arrangement. 
 
    4.  The portable electronic device of claim 3, wherein when the amount of 
atmospheric pressure is greater than the threshold, the processor modifies the 

arrangement. 
 
    5.  The portable electronic device of claim 1, further comprising a switch, 
wherein the processor assigns a function to the switch in response to the 
second environmental sensor detecting the amount of atmospheric pressure 
present at the housing that is greater than the threshold. 
 
    6.  The portable electronic device of claim 5, wherein the processor 
unassigns the function to the switch in response to the amount of atmospheric 
pressure being less than or equal to the threshold. 
 
 
    8.  The electronic device of claim 7, wherein the processor reduces the 
sensitivity of the acoustic detection unit in response to the signal. 
 
    9.  The electronic device of claim 7, wherein the sensor detects the 
moisture event by measuring at least one of an electrical capacitance value at 
the touch display unit, an amount of light exposure at the electronic device, 
or an amount of pressure exerted on the electronic device. 
 
    10.  The electronic device of claim 7, wherein the sensor is capable of 
determining whether the moisture event corresponds to a wet moisture event or a 
submerged moisture event. 
 
    11.  The electronic device of claim 10, further comprising a switch, 
wherein the processor assigns a specific function to the switch when the sensor 

 
    
    13.  The electronic device of claim 12, further comprising a camera having 
multiple settings, wherein at least one setting of the multiple settings is 
altered in response to the detection of the moisture event. 
 
    14.  The electronic device of claim 13, wherein, when the processor 
determines the occurrence of the moisture event, the processor responds by 
forming a modified user interface. 
 
    15.  The electronic device of claim 14, wherein the user interface includes 
first and second icons that are defined by a first arrangement, and the first 
and second icons of the modified user interface are defined by a second 
arrangement that is different than the first arrangement. 
 
    16.  The electronic device of claim 15, wherein a distance between the 
first and second icons of the user interface as defined by the first 
arrangement is less than a corresponding distance between the first and second 
icons of the modified user interface as defined by the second arrangement. 
 
    17.  The electronic device of claim 13, wherein the multiple settings 
include at least one of a white balance setting, an aperture adjustment 
setting, a color tone adjustment setting, a microphone sensitivity setting, a 
flash setting, or an autofocus setting. 


is a first atmospheric pressure sensor and the environmental sensor comprises a 
second atmospheric pressure sensor. 
 
3.  The portable electronic device of claim 1, wherein the display assembly is 
capable of presenting a user interface that includes at least a first icon and 
a second icon that are defined by a first arrangement. 
 
4.  The portable electronic device of claim 3, wherein the processor modifies 
the user interface such that the first and second icons are defined by a second 

event and the atmospheric pressure sensor detecting the amount of pressure that 
is less than or equal to the threshold 
 
5.  The portable electronic device of claim 1, further comprising a switch, 
wherein the processor assigns a function to the switch in response to the 
atmospheric pressure sensor detecting the amount of pressure that is greater 
than or equal to the threshold. 
 
6.  The portable electronic device of claim 5, wherein the processor unassigns 
the function to the switch in response to the amount of atmospheric pressure 
being less than or equal to the threshold. 
 
7.  The portable electronic device of claim 1, wherein the touch detection 
system comprises a capacitive touch detection sensor. 
 
  
9.  The electronic device of claim 8, wherein adjusting the state of the 
acoustic detection unit comprises reducing the sensitivity of the acoustic 
detection unit. 
 
10.  The electronic device of claim 8, wherein the touch detection system 
detects the moisture event by measuring an electrical capacitance value at the 
touch display assembly. 
 
11.  The electronic device of claim 8, wherein the environment sensor 
determines whether the moisture event corresponds to a wet moisture event or a 
submerged moisture event. 
 

the processor assigns a specific function to the switch when the sensor 
determines that the moisture event corresponds to the submerged moisture event. 
 

16.  The electronic device of claim 15, further comprising a camera having 
multiple settings, wherein at least one setting of the multiple settings is 
altered in response to the detection of the moisture event. 
 
18.  The electronic device of claim 16, wherein, when the processor forms a 
modified user interface in response to the detection of the moisture event. 
 
19.  The electronic device of claim 18, wherein the user interface includes 
first and second icons that are defined by a first arrangement, and the first 
and second icons of the modified user interface are defined by a second 
arrangement that is different than the first arrangement. 
 
20.  The electronic device of claim 19, wherein a distance between the first 
and second icons of the user interface as defined by the first arrangement is 
less than a corresponding distance between the first and second icons of the 
modified user interface as defined by the second arrangement. 










Claim Objections
Claims 13-14 and 17 are objected to because of the following informalities:  claims are missing or other claims need to be renumbered.  Appropriate correction is required.
Claims 8 is objected to because of the following informalities:  line 10 “moisture even”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2016/0146935) hereinafter, Lee in view of Shin et al (2015/0062069) hereinafter, Shin.

In regards to claim 15, Lee teaches an electronic device comprising: 
		a touchscreen unit, comprising [0068];  
		a display;[0068] (fig. 2 (250))  
		Lee fails to teach a cover layer overlying the display;  and 
		However, Shin teaches a cover layer overlying the display;  (fig. 2a 151 [0096])
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Lee to further include a cover layer overlying the display as taught by Shin in order to protect the display. 
		Therefore, Lee in view of Shin teaches:
		a touch detection system (fig. 2 (20) [0068]); Lee 
	an acoustic feedback unit to emit an acoustic sound effect (fig. 5a (510)); Lee  
	an acoustic detection unit to detect a sound parameter of the emitted acoustic sound effect;[0090] (fig. 5a (520)) Lee  and fig. 6 s323-s325) Shin
	a processor to: determine a location of the touch event on the 
touchscreen unit using the touch detection system and according to a dry mode [0068, 0078, 122]; Lee  (fig. 7 (s402) Shin
	and determine a location of the touch event on the touchscreen unit using the 
touch detection system and according to a wet mode in response to a detection 
of a moisture event based at least in part on the detected sound parameter.(fig. 5 (s313) fig. 6 s323-s325 fig. 9 521) Shin 
In regards to clam 16, Lee in view of Shin teaches the electronic device of claim 15, further comprising a camera having multiple settings, wherein at least one setting of the multiple settings is altered in response to the detection of the moisture event.[124, 191-192] Shin
In regards to clam 18, Lee in view of Shin teaches electronic device of claim 16, wherein, when the processor forms a modified user interface in response to the detection of the moisture event.(fig. 9 large keys) Shin 
In regards to clam 19, Lee in view of Shin teaches electronic device of claim 18, wherein the user interface includes first and second icons that are defined by a first arrangement, and the first and second icons of the modified user interface are defined by a second arrangement that is different than the first arrangement [171-175] fig. 9 (521 and 522)) Shin. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694